Per Curiam.
In Action No. 1 the judgment should be affirmed, without costs.
In Action No. 2 the attorney who appears for a party has a lien upon his client’s cause of action which cannot be affected by any settlement between the parties before or after judgment. A defendant who has knowledge of a plaintiff’s attorney’s lien is under an affirmative duty to protect the lien, and for his failure so to do is liable for the reasonable value of said attorney’s services to his client (Morgan v. Drewry, S. A. R. L., 285 App-. Div. 1).
The judgment so far as appealed from should be reversed and a new trial ordered, with $30 costs.
HofstAdter, Aurelio and Tilzer, JJ., coiicur.
Action No. 1- — Judgment affirmed, etc.
Action No. 2 —Judgment reversed, etc.